DETAILED ACTION
Election/Restrictions
Applicants election without traverse of the invention of Species A, Claims 2 through 7, 11 and 16 through 18 in the reply filed on September 13, 2022 is acknowledged.
Claims 8 through 10, 12 through 14, 19 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2022.

Claim Objections
Claims 2 through 7, 11, 15, 17 and 18 are objected to because of the following informalities.  
The following changes are suggested to correct minor informalities by ensuring that latter terms or phrases are consistent with earlier terms of phrases, throughout all of the claims.  In no way do these suggested changes affect the scope of the claimed invention.
In Claim 2, --current transformer—should be added before “assembly” (line 1) in the preamble of the claim.  The same changes should be applied to the preamble of each of dependent Claims 3 through 7, 11, 15, 17 and 18.  Also in Claim 2, --transformer—should be added before “structure” (line 1).  
In Claim 11, --transformer—should be added before “structure” (line 1)
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,765,861 to Curtis et al (hereinafter “Curtis”).
Claim 1:  Curtis discloses a current transformer assembly for harvesting power from a primary conductor, the assembly comprising:
a current transformer (e.g. 10, in Fig. 1) including a transformer structure (e.g. 692, in Fig. 3) having a central opening that accepts the primary conductor and a spindle member (e.g. 30) for accepting a current transformer magnetic tape (e.g. 602, in Fig. 9) operating as a core of the current transformer (e.g. col. 7, lines 5-16);
a tape carrier (e.g. 671, 694, Figs. 9, 11) secured to the transformer structure on which the transformer magnetic tape is wound; and
a winding device (e.g. 606, Figs. 9, 11) operable to unwind the transformer magnetic tape from the tape carrier and wind the magnetic tape onto the spindle member (e.g. col. 7, lines 58+).
The “primary conductor” is read as the common wire that makes up coils (40 or 60, col. 2, lines 48-55).
Claim 15:  In Curtis, the primary conductor (e.g. common wire) is broadly read as a “power line” to the extent that it provides current/power to coils (e.g. 40, 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 through 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of U.S. Publication 2009/0009274 to Horstmann (hereinafter “Horstmann”).
Curtis discloses the claimed current transformer assembly, as relied upon above in Claim 1.
Claim 2:  Curtis discloses the current transformer assembly according to claim 1 wherein the transformer structure is a split housing having a first housing half (e.g. 692a) and a second housing half (e.g. 692b) coupled by a joint (e.g. 83a, 84a, 83b, 84b, etc., Fig. 3) so as to allow the primary conductor to be inserted between the housing halves and into the central opening (Fig. 1).
Claim 3:  Curtis discloses the current transformer assembly according to claim 2 wherein the tape carrier is positioned within a cartridge having a cartridge housing (e.g. outer walls of 671 in Fig. 9) that is coupled to the split housing, the tape being fed through a slot (e.g. 722, in Fig. 9) in the cartridge housing and a slot (e.g. inside of 30, Fig. 1) in the split housing.

Claim 4:  Curtis discloses the current transformer assembly according to claim 3 wherein the cartridge housing and the split housing are cylindrical, or the structure forms a partial cylinder (Figs. 3, 11).
Claim 5:  Curtis discloses the current transformer assembly according to claim 3 wherein the cartridge housing and the split housing are magnetically coupled [e.g. via magnetic tape 602] and removable coupled together [being that 10 is removed from 604 after winding or completion].
Regarding Claim 16, these limitations are equivalent to Claim 1 through 4.  The “slot in the cartridge” and “slot in the split housing” each recited in Claim 3 is equivalent to the “cartridge slot” and “housing slot”, respectively, in Claim 16.
Curtis discloses substantially all of the limitations of the claimed current transformer assembly except that the first and second housing halves are coupled with a hinge [as required by Claims 2 and 16].
The concept of coupling together first and second halves of split housings with a hinge that are part of a transformer is well-known.  Horstmann discloses such a concept with a current transformer (e.g. 4, in Fig. 2) that includes a split housing (e.g. 8 in Fig. 7) where a first half (e.g. 12) is coupled to a second half (e.g. 10) with a hinge (e.g. 40).  This allows each of the halves to be opened or separated without them being totally disconnected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the joint of Curtis with the hinge of Horstmann, to provide the same utility of the first and second halves being separated or opened, but having the advantage of them not being completely disconnected.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  Neither Curtis nor Horstmann disclose that the winding device includes structure of a crank [as required in Claims 6 and 17) or a plunger [as required by Claim 7 and 18].  Curtis and Horstmann also do not disclose that the outer housing of the transformer structure has a slot that encloses the winding device and the tape carrier [as required in Claim 11].  For example, Curtis discloses winding device (e.g. 606, in Fig. 9) is completely separated from the outer housing (692 of 652) of the transformer structure.
Accordingly, Claims 6, 7, 11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2010-45375, discloses a current transformer assembly (in Fig. 6) that includes a winding device (in Fig. 8).
b)	Non-Patent Literature IEEE Publication to Cougo entitled “Optical Cross Section Shape of Tape Wound Cores”, discloses a current transformer tape operating as a magnetic core (Figs. 1, 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896